Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO.:
ANTHONY MENDOZA,
Plaintiff,
Vs.
SKECHERS U.S.A. RETAIL, LLC
Defendants.
/
COMPLAINT
Plaintiff, ANTHONY MENDOZA (“Plaintiff”), by and through the undersigned counsel,
hereby sues Defendant, SKECHERS U.S.A., INC. (hereinafter “DEFENDANT” OR
“SKECHERS”), and in support avers as follows: |
GENERAL ALLEGATIONS
1. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’ fees
or costs resulting from Defendant’s violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201-
219 (“FLSA”).
2. Plaintiff was at all times relevant to this action, and continues to be, a resident of Miami-
Dade County Florida, within the jurisdiction of this Honorable Court.
3. Defendant, SKECHERS, is a Florida Corporation, conducting business in Miami-Dade
County, Florida, where Plaintiff worked for Defendant and. at all times material hereto was and is
engaged in interstate commerce.

4, Venue is proper in Miami-Dade County because all of the actions that form the basis of

this Complaint occurred within Miami-Dade County.

 
Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 2 of 8

5. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth
above together with attorneys’ fees, costs and damages.

6. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

7. Defendant employed Plaintiff from on or about November 30, 2018 through on or about
May 13, 2019.

8. Defendant misclassified Plaintiff as an Assistant Manager who performed duties as a
cashier.

9. Plaintiff's work did not require the exercise of discretion and independent judgment with
respect to matters of significance, but instead involved little more than the use of skill in applying
well-established techniques, procedures or specific standards.

10. When he was hired, Plaintiff was paid at an hourly rate of $13.000 per hour, and was hired
as a full time employee. Subsequently, after complaining about not being paid for time Plaintiff
was forced to work off the clock Plaintiff's hours were reduced to approximately 25 hours a week.

11. When he was hired, Plaintiff was scheduled to work approximately 40 hours per week.

12. Defendant’s employees were not permitted to be paid for overtime without prior approval.
However, when work was to be done that increased the employees hours past 40 hours per week
Employees were told to clock out and continue to work. Thereby working without pay.

13. Furthermore, after hours Plaintiff was consistently contacted via text messages about work
related issues while off the clock, further creating an environment where Plaintiff was working

without being paid.

 
Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 3 of 8

14. Plaintiff was frequently asked to work without pay. Defendant knew of this pattern and
Defendant had a system in place in which three employees frequently clock out to perform intake
duty to assist with mcoming shipments.

15. Plaintiff was also required to cover the duties of the cashier/receptionist whenever said
individual was not working.

16. Plaintiff never received any additional compensation for these extra hours worked beyond
what his hourly on-the-clock compensation covered. As such, Plaintiff benefited from essentially
free labor as Defendant continuously failed to pay Plaintiff for any hours worked in excess of forty
in a given workweek or any hours off the clock.

17. At all relevant times, Defendant had or should have had full knowledge of all hours worked
by Plaintiff, including those hours worked in excess of forty (40) in a given work week and time
asked to clock out and continue working.

18. These working conditions continued throughout the vast majority of Plaintiff's
employment until May 2019 when plaintiff resigned due to these conditions.

19, Plaintiff was constructively terminated and replaced in retaliation for his objections to
Defendant’s unlawful pay practices.

COUNTI
FLSA Violation against SKECHERS U.S.A. Retail, LLC

20. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 19
of this complaint as if set out mn full herein.

21. This action is brought. by Plaintiff to recover from the Defendant unpaid minimum wage
and/or overtime compensation, as well as an additional amount as liquidated damages, costs, and

reasonable attorney’s fees under the provisions of the FLSA.

 
Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 4 of 8

22. At all times pertinent to this Complaint, Defendant had two or more employees who
regularly handled goods and/or materials which had been sold and transported from across state
lines of other states, and the Defendant obtains and solicits funds from non-Florida sources, accepts
funds from non-Florida sources, uses telephonic transmissions going over state lines to do its
business, transmits funds outside the State of Florida, and otherwise regularly engages in interstate
comunerce, particularly with respect to its employees.

23. Upon information and belief at all times material hereto, Defendant’s annual gross
revenue exceeded $500,000 per annum on its own, or as part of a joint enterprise with the other
corporate Defendant named herein, or which are as of yet unknown but will be revealed through
further discovery. To the extent that Defendant operated as part of a joint enterprise, it did so with
corporate entities that performed related activities, under the common control of the individual
Defendant, and for common business purposes related to the work performed by Plaintiff for
Defendant.

24. Byreason of the foregoing, the Defendant is and was, during all times hereafter mentioned,
an enterprise engaged in commerce or in the production of goods for commerce as defined in $§ 3
(r) and 3(s) of the FLSA, 29 U.S.C. § 203{r) and 203(s). Defendant’s business activities involve
those to which the FLSA applies. The Plaintiff's work for the Defendant likewise affects interstate
commerce.

25. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from
three (3) years from the date of the filing of this complaint.

26. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

concerning the payment of minimum and/or overtime wages as required by the FLSA and remain

 
Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 5 of 8

owing Plaintiff these wages since the commencement of Plaintiff's employment with Defendant
as set forth above. As such, Plaintiff is entitled to recover double damages.
WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
a. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,
intentionally and with reckless disregard for Plaintiff's rights;
b. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum
and/or overtime wages, with interest; and
c. Award Plaintiff an equal amount in double damages/liquidated damages; and
d. Award Plaintiff the costs of this action, together with reasonable attorney fees; and |
e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.
COUNT Tit
FLSA Violation against SKECHERS U.S.A, Retail, LLC

27. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 19
of this complaint as if set out in full herein.

28. 29 U.S.C. § 21 5(a)(3) of the FLSA states that it is a violation to “discharge or in any other
manner discriminate against any employee because such employee has filed any complaint or
instituted or caused to be instituted any proceeding under or related to this Act, or has testified or
is about to testify in any such proceeding, or has served or is about to serve on an industry

committee.”

29, Defendant’s conduct as set forth above constitutes a violation ofthe FLSA’s anti-retaliation

provision.
Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 6 of 8

30. The motivating factor that caused Plaintiffs reduction of hours was Plaintiff's complaints

regarding Defendants’ unlawful pay practices.

31. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

has been damaged.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a.

Adjudge and decree that Defendant has violated the FLSA and has done so willfully,
intentionally and with reckless disregard for Plaintiff's rights;

Enter judgment against the Defendant for all back wages from the date of discharge to
the present date and an equal amount of back wages as liquidated damages, and;
Enter judgment against the Defendant for all front wages until Plaintiff becomes 65
years of age; and

Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

Award Plaintiff the costs of this action, together with reasonable attorney fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.
Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 7 of 8

var AU

 

 

 

 

Anthony M. Georges-Pierre, Esq.
Florida Bar No.: 533637
agp@rgpattorneys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005
Case 1:19-cv-22789-BB Document1 Entered on FLSD Docket 07/08/2019 Page 8 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO.:
ANTHONY MENDOZA,
Plaintiff,
¥Ss.

SKECHERS U.S.A. RETAIL, LLC
Defendants.
/

SUMMONS IN A CIVIL CASE
TO: SKECHERS U.S.A, RETAIL, LLC through its Registered Agent:

CORPORATION SERVICE COMPANY
1201 HAYS STREET
TALLAHASSEE, FL 32301

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

ANTHONY M. GEORGES-PIERRE, ESO.
REMER & GEORGES-PIERRE, PLLC.

44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 21 davs after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
be taken against you for the relief demanded in the complaint. You must also file your answer with
the Clerk of this Court within a reasonable period of time after service.

 

CLERK DATE

 

(BY) DEPUTY CLERK

 
